UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6376



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLODOALDO FAUSTINO SALAS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Graham C. Mullen, Chief Dis-
trict Judge. (CR-93-12-MU)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clodoaldo Faustino Salas, Appellant Pro Se. Jerry Wayne Miller,
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clodoaldo Faustino Salas seeks to appeal the district court’s

order denying in part his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2000).    We have reviewed the record and the district

court’s order and find no reversible error.    Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.*   See United States v. Salas, No. CR-

93-12-MU (W.D.N.C. Feb. 9, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
      Salas’ claim that his sentence is not proper in light of the
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is
without merit. We recently held in United States v. Sanders, 247
F.3d 139 (4th Cir. 2001), that the new rule announced in Apprendi
is not retroactively applicable to cases on collateral review.


                                  2